                                          Case 2:20-cv-00790-JAD-NJK Document 20
                                                                              23 Filed 06/26/20
                                                                                       06/29/20 Page 1 of 3



                                      1   Erik J. Foley
                                          Nevada Bar No. 14195
                                      2   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          3993 Howard Hughes Pkwy, Suite 600
                                      3   Las Vegas, NV 89169-5996
                                          Tel: (702) 949-8200
                                      4   Email: efoley@lrrc.com
                                      5
                                          Attorneys for Defendants JE Dunn Construction
                                      6   Company, Hartford Fire Insurance Company,
                                          and Travelers Casualty and Surety Company
                                      7

                                      8
                                                                        UNITED STATES DISTRICT COURT
                                      9                                      DISTRICT OF NEVADA
                                     10
                                          UNITED STATES OF AMERICA, for the use                  Case No.: 2:20-cv-00790-JAD-NJK
                                     11   and benefit of SUSTAINABLE MODULAR
                                          MANAGEMENT, INC., a Texas corporation,                 Compl. Filed: May 1, 2020
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                                   Plaintiff,
                                     13                                                          STIPULATION TO EXTEND
Las Vegas, NV 89169-5996




                                          vs.                                                    ALL DEFENDANTS’ TIME TO
                                     14                                                          RESPOND TO COMPLAINT
                                          JE DUNN CONSTRUCTION
                                     15   COMPANY; FEDERAL INSURANCE                                    (THIRD REQUEST)
                                          COMPANY; HARTFORD FIRE
                                     16
                                          INSURANCE COMPANY; TRAVELERS
                                     17   CASUALTY AND SURETY COMPANY
                                          OF AMERICA; DOE Individuals I-X and
                                     18   ROE Entities I-X, inclusive,

                                     19            Defendants.

                                     20

                                     21

                                     22            This Stipulation to Extend all Defendants’ Time to Respond to Complaint is made
                                     23   by and between Plaintiff United States of America, for the use and benefit of Sustainable
                                     24   Modular Management, Inc. (“Plaintiff”) and Defendants JE Dunn Construction Company,
                                     25   Harford Fire Insurance Company, and Travelers Casualty and Surety Company of
                                     26   America (“Defendants”) through their respective counsel, in light of the following facts:
                                     27                                            RECITALS
                                     28            A.      Plaintiff filed the Complaint (“Complaint”) on or about May 1, 2020.


                                          111511738.1
                                          Case 2:20-cv-00790-JAD-NJK Document 20
                                                                              23 Filed 06/26/20
                                                                                       06/29/20 Page 2 of 3



                                      1            B.    Pursuant to the second Stipulation and Order to Extend All Defendants’
                                      2   Time to Respond to Complaint, the current deadline for all defendants to respond to the
                                      3   Complaint is June 26, 2020.
                                      4            C.    With the exception of Defendant Federal Insurance Company, all
                                      5   defendants have been served.
                                      6            D.    Through an agreement with Plaintiff and Federal Insurance Company,
                                      7   counsel for Defendants will be authorized to accept service on behalf of Federal Insurance
                                      8   Company.
                                      9            E.    To allow time to coordinate the acceptance of service, and to allow all
                                     10   defendants to provide a single response to Plaintiff’s Complaint, the parties agreed that all
                                     11   defendants shall have until Wednesday, July 1, 2020, to respond to the Complaint.
3993 Howard Hughes Pkwy, Suite 600




                                     12            F.    There is good cause to grant this stipulation because the extension avoids
                                     13   the necessity of filing multiple responses to the Complaint, and the associated costs.
Las Vegas, NV 89169-5996




                                     14            G.    This stipulation is filed in good faith and not intended to cause delay.
                                     15            H.    Pursuant to Local Rule IA 6-2, Plaintiff and JE Dunn respectfully request
                                     16   that the Court extend all defendants’ time to respond to Plaintiff’s Complaint through July
                                     17   1, 2020.
                                     18   ///
                                     19   ///
                                     20   ///
                                     21   ///
                                     22   ///
                                     23   ///
                                     24   ///
                                     25   ///
                                     26   ///
                                     27   ///
                                     28   ///

                                                                                           2
                                          111511738.1
                                          Case 2:20-cv-00790-JAD-NJK Document 20
                                                                              23 Filed 06/26/20
                                                                                       06/29/20 Page 3 of 3



                                      1                                        STIPULATION
                                      2            NOW, THEREFORE, Plaintiff and Defendants hereby stipulate and agree that all
                                      3   defendants have up to and including July 1, 2020, to file a response to Plaintiff’s
                                      4   Complaint.
                                      5            IT IS SO STIPULATED.
                                      6    DATED this 26th day of June, 2020.               DATED this 26th day of June, 2020.
                                      7    MORRIS LAW GROUP                                 LEWIS ROCA ROTHGERBER
                                                                                            CHRISTIE LLP
                                      8

                                      9    By:/s/Michael S. Alfred                          By:     /s/ Erik J. Foley                .
                                           Steve Morris, Bar No. 1543                             Erik J. Foley
                                     10                                                           Nevada Bar No. 14195
                                           Rosa Solis-Rainey, Bar No. 7921
                                           411 E. Bonneville Ave., Ste. 360                       3993 Howard Hughes Pkwy, Suite 600
                                     11                                                           Las Vegas, NV 89169
                                           Las Vegas, Nevada 89101
3993 Howard Hughes Pkwy, Suite 600




                                     12                                                           Attorneys for Defendants JE Dunn
                                           HALLETT & PERRIN                                       Construction Company, Hartford Fire
                                     13    Michael S. Alfred (admitted pro hac vice)              Insurance Company, and Travelers
Las Vegas, NV 89169-5996




                                           1445 Ross Ave, Suite 2400                              Casualty and Surety Company
                                     14    Dallas Texas 75202
                                     15    Attorneys for Plaintiff
                                     16
                                                                                    ORDER
                                     17
                                                                                        IT IS SO ORDERED.
                                     18

                                     19
                                                                                        United States Magistrate Judge
                                     20

                                     21                                                 DATED June 29, 2020
                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                           3
                                          111511738.1
